DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/11/2021, this is a First Action Non-Final Rejection on the Merits. Claims 1-9 and 11-21 are allowed in the instant application.
                                        Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                        Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-9 and 11-21 are found to be allowable in view of the Applicant’s arguments and amendments filed on 08/11/2021 (see Applicant’s remarks, pages 7-8).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
This communication is an Examiner's reasons for allowance in response to application filed on 11/13/2018, assigned serial 16/190,130 and titled “Autonomously Acting Robot and Computer Program”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light  
Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches, suggest or render obvious the specific arrangement of elements / steps in the same combination as a whole, as for example:
Claim 1: an autonomously acting robot, comprising: a processor configured to execute instructions for: receiving information regarding a body temperature of a user; determining a condition of the user based on a cyclical history of the detected body temperature, wherein the condition is selected from a plurality of preset states; selecting an operation of the robot based on the determined condition of the user, wherein selecting the operation comprises selecting a preset specific action as the selected operation in response to the determined condition of the user being a predetermined condition; and a drive mechanism in communication with the processor, wherein the drive mechanism is configured to execute the selected operation.
Claim 13: an autonomously acting robot, comprising: a processor configured to execute instructions for: receiving information regarding a body temperature of a user; determining a distance from the autonomously acting robot and the user; determining a condition of the user based on a cyclical history of the detected body temperature, wherein the condition is selected from a plurality of preset states; recognizing whether a user reaction is a positive reaction; and selecting an operation of the robot based on the determined condition of the user, wherein the selecting of the operation comprises selecting moving the autonomously acting robot closer to the user in response to: 4Application No. 16/190,130the determined condition being a predetermined condition, the user reaction being the positive reaction, and the distance being greater than a threshold distance; and a drive mechanism configured to execute the selected operation.
Claim 14: an autonomously acting robot, comprising: a processor configured to execute instructions for: recognizing whether a user reaction is a positive reaction; selecting an operation based on both a detected vital sign of a user and whether the user reaction is the positive reaction; and a drive mechanism configured to execute the selected operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B